LOKEN, Circuit Judge,
concurring.
I agree that mere possession does not confer an ownership interest in real property and therefore standing to contest its forfeiture. For me, then, this case turns on whether Carl Johnson’s improvements to his son’s property, his “sweat equity,” so to speak, give him standing as an owner to contest the forfeiture by reason of the Wisconsin law of constructive trust.
In my view, the Johnsons have rather significantly misstated this issue. The question is not whether a constructive trust should be imposed in the Johnsons’ favor “against the *122government.” Rather, the question is whether Carl’s pre-forfeiture improvements require the imposition of a constructive trust against his son Bruce, the property’s owner. (If so, then the next question would be whether Carl’s ownership interest as a constructive trust beneficiary may be enforced against the forfeiture proceeds now in the hands of the government, a question we need not reach.)
Viewing the constructive trust question in this light makes it even clearer that no constructive trust may be imposed under Wisconsin law. Carl has not proved that Bruce was unjustly enriched because Bruce let his parents five on the property rent and tax free for four years. Likewise, as the court notes, Carl has made no showing that Bruce retained the full ownership interest through unconscionable conduct. Thus, the doctrine of constructive trust does not provide the Johnsons with standing to contest the government’s forfeiture of Bruce’s property.
That ends the case. Because it is clear that the Johnsons have no ownership interest under Wisconsin law, and therefore no standing to contest the forfeiture, I would not reach the question of when, if ever, Rule 60(b) relief may be available in forfeiture eases. Given the importance and frequent difficulty of procedural issues in forfeiture cases, cf. Glasgow v. United States DEA, 12 F.3d 795 (8th Cir.1993), I would leave this question for resolution in a case that squarely presents it.